Citation Nr: 0612267	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Elmirio G. Teodoro


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty on July 22, 1942, and from 
August 1942 to February 1946.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in a March 1996 rating decision.  The 
appellant appealed the March 1996 rating decision.  The Board 
of Veterans' Appeals (Board) denied the claim for service 
connection for the cause of the veteran's death in October 
1997.  The appellant did not appeal that decision.  

2.  The RO reopened the claim for service connection for the 
cause of the veteran's death and denied the claim in a 
January 2001 rating decision.  The appellant appealed that 
decision to the Board.  The Board denied the veteran's 
request to reopen the claim for service connection for the 
cause of the veteran's death in a January 2003 decision.  

3.  The appellant submitted her request to reopen the claim 
for service connection for the cause of the veteran's death 
in June 2003.  The RO in an August 2003 rating decision 
denied the request to reopen the claim for service connection 
for the veteran's death.  The veteran appealed the rating 
decision to the Board.  

4.  The evidence submitted since the January 2003 decision of 
the Board is cumulative and redundant of evidence already in 
the claims folder and is not so significant that it must be 
considered to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The January 2003 decision of the Board is final.  
38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1100 
(2005).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen her claim was filed in June 
2003.  Consequently, the new version of § 3.156 applies.  

The appellant submitted her request to reopen the claim for 
service connection in June 2003.  The RO sent the appellant a 
letter in July 2003.  The letter explained that new and 
material evidence must be submitted to reopen the claim.  It 
defined what was considered new and material.  The letter 
also explained the status of the appellant's claim and how VA 
could help.  The appellant was again instructed in what the 
evidence must show to establish entitlement to service 
connection for the cause of the veteran's death.  The 
appellant submitted evidence, but did not request that VA 
assist her in obtaining any additional records or evidence.  

A statement of the case was issued to the appellant in April 
2004 and a supplemental statement of the case in June 2004.  
The RO again explained why the evidence submitted was 
insufficient to reopen the claim.  The appellant initially 
requested a hearing with the Board, but withdrew her request 
in October 2004.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by a decision 
of the Board of Veterans' Appeals, that determination is 
final.  In order to later establish service connection for 
the disorder in question, it is required that new and 
material evidence be presented which provides a basis 
warranting reopening the case and a grant of the benefit 
under consideration.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2005).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  "New and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself, or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the clam sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).  

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including active 
tuberculosis, when they are manifested to a compensable 
degree within three years of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Factual Background and Analysis:  The RO denied service 
connection for the cause of the veteran's death in a March 
1996 rating decision.  The appellant appealed the March 1996 
rating decision.  The Board of Veterans' Appeals (Board) 
denied the claim for service connection for the cause of the 
veteran's death in October 1997.  The appellant did not 
appeal that decision.  

The RO reopened the claim for service connection for the 
cause of the veteran's death and denied the claim in a 
January 2001 rating decision.  The appellant appealed that 
decision to the Board.  The Board denied the veteran's 
request to reopen the claim for service connection for the 
cause of the veteran's death in a January 2003 decision.  

The appellant submitted her current request to reopen the 
claim for service connection for the cause of the veteran's 
death in June 2003.  The RO in an August 2003 rating decision 
denied the request to reopen the claim for service connection 
for the veteran's death.  The veteran appealed the August 
2003 rating decision to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The last final disallowance of the 
appellant's claim is the January 2003 decision of the Board.  

The Board compared the evidence submitted prior to January 
2003 with the evidence submitted by the appellant since 
January 2003.  The evidence in the claims folder in January 
2003 included the following:

A report of February 1950 VA examination included a chest X-
ray whose findings were within normal limits.  

A March 1950 RO rating decision granted service connection 
for residuals of a fractures of the pelvis and clavicle.  A 
20 percent rating was assigned for severe limitation of 
abduction of the right hip and a 20 percent rating was 
assigned for limited abduction to 45 degrees of the left 
(minor) arm.  

An October 1951 report of private X-rays of the chest showed 
post-pneumonic finding in the lower lobe with interlobar 
pleural thickening in the right lung.  Also shown were 
increased hilum markings and fibrosis in the lower lobe, and 
calcified infiltrates in the left lung.  

A December 1952 private chest X-ray report noted there was 
accentuation of the pulmonary conus and broncho-vascular lung 
markings, otherwise the lung field was essentially clear.  

A March 1953 rating decision of the RO assigned a 20 percent 
rating for impaired function of the left hand.  

A January 1967 VA examination included a report of chest X-
rays.  They showed soft-looking patchy densities in the right 
apex and infraclavicular region, evidently due to pulmonary 
tuberculosis, that was roentgenologically active.  The left 
lung was essentially clear.  

A February 1967 rating decision denied service connection for 
pulmonary tuberculosis.  

The certificate of death revealed the veteran died on 
November [redacted], 1995.  The immediate cause of death was listed 
as cardio-respiratory arrest secondary to chronic obstructive 
pulmonary disease and pulmonary tuberculosis.  The place of 
death was the Don Amadeo J. Perez, Sr. Memorial General 
Hospital.  

The records of the veteran's terminal hospitalization at Don 
Amadeo J. Perez, Sr. Memorial General Hospital in November 
1995 included a report of chest X-rays revealing minimal 
pulmonary tuberculosis and emphysema. 

A Medical Certificate, dated in April 1997, from J.B.N., 
M.D., of Don Amadeo J. Perez, Sr. Memorial General Hospital 
indicated the veteran was treated in November 1995 for asthma 
in acute exacerbation with chronic obstructive pulmonary 
disease and pulmonary tuberculosis.  Another Medical 
Certificate from this hospital, also dated in April 1997, 
shows that the veteran was treated for pulmonary 
tuberculosis, right and chronic obstructive lung disease 
(emphysema) from December 1993 to January 1994.  

A Medical Certificate, dated in December 1995, from Dr. 
I.I.B.G., indicated the veteran was non-ambulatory with 
pulmonary disease due to an inability to move on November 8, 
1995.  

A Medical Certificate, dated in May 2001, indicated the 
veteran was treated in November 1995 and admitted to the 
hospital with a diagnosis of an acute exacerbation of asthma 
and chronic obstructive pulmonary disease.  In the remarks 
section the physician noted the veteran had come to the 
hospital with severe difficulty breathing with a productive 
cough of prolonged duration.  The veteran's relatives stated 
the veteran had been a heavy cigarette smoker, consuming one 
pack a day for 15-20 years.  

A January 2002 Medical Certificate from J.A.A., M.D., of the 
Don Amadeo J. Perez, Sr. Memorial General Hospital indicated 
the cause of the veteran's death was due to possible 
complications of bronchial asthma and his fracture of the 
pelvis was also a contributory factor to the death of the 
veteran.  

The evidence submitted since January 2003 includes the 
following:

A May 2003 Medical Certificate indicating that pulmonary 
tuberculosis and bronchial asthma contributed to the death of 
the veteran.  

Lay statements from friends of the veteran indicating that he 
had difficulty ambulating, caused by his fracture, which 
caused difficulty breathing.  

A February 2004 letter from Dr. I.B.G, again indicated that 
the veteran's inability to move because of his fracture of 
the right pelvis was an underlying cause of the veteran's 
death.  

The evidence submitted since the January 2003 decision of the 
Board is not new.  The evidence submitted prior to January 
2003 included evidence indicating the veteran's death was 
related to pulmonary disease.  The Certificate of 
Death listed the causes as related to pulmonary disorders.  
The medical evidence prior to January 2003 noted the veteran 
was admitted to the hospital with difficulty breathing.  The 
December 1995 Medical Certificate from Dr. I.I.B.G. already 
indicated the veteran's pulmonary disorders were related to 
the veteran's inability to move due to his residuals of a 
pelvic fracture.  The evidence submitted since the January 
2003 decision of the Board is cumulative and redundant of 
evidence already in the claims folder.  The evidence 
submitted since January 2003 is not material as it is not 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156 (a) (2005).  

As new and material evidence has not been submitted, the 
claim for service connection for the cause of the veteran's 
death is not reopened.  


ORDER

The claim for service connection for the cause of the 
veteran's death is not reopened.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


